—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 28, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*360The court did not improvidently exercise its discretion in denying the defendant’s application to preclude cross-examination of him with respect to the acts underlying several prior convictions. The court, in limiting inquiry with respect to certain convictions while allowing full inquiry with regard to other convictions, demonstrated sensitivity to the balance between the probative value of the defendant’s prior crimes upon his credibility and the possible prejudice to the defendant (see, People v Sandoval, 34 NY2d 371, 375; People v Walker, 83 NY2d 455, 459). "That the number of prior convictions ruled admissible was large” does not establish that the court improvidently exercised its discretion since there are no per se rules requiring preclusion because of the number of the prior crimes (see, People v Walker, supra, at 459). Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.